Exhibit 99.1 Asure Software Reports 2013 Third Quarter Financial Results Meet Expectations ·Third quarter EBITDA*, excluding one-time items*, was $1.46 million vs. guidance range of $1.3 to $1.5 million ·Third quarter revenue of $6.5 million vs. guidance range of $6.3 to $6.6 million ·Third quarter net income per share, excluding one-times* was $0.04 AUSTIN, Texas, November 13, 2013 (GLOBE NEWSWIRE) Asure Software, Inc. (Nasdaq:ASUR), a leading provider of workplace management software, announced results for the third quarter ended September 30, 2013. Q3 Strategic Highlights · Transitioned several key customers from On Premise to Cloud-based SaaS solutions; notable migrations include Sears Holding, Weill Cornell Medical College and Sensata Technologies. These migrations demonstrate continued strong customer demand and success toward our strategy to focus on SaaS-based solutions. · Announced the successful completion of debt consolidation initiatives. Asure Software entered into the Third Amendment to the Loan Agreement with Deerpath Funding, LP. Under this amendment, we borrowed an additional $2.5 million and obtained a commitment from Deerpath to lend Asure Software an additional $1.5 million on or before December 31, 2013. We used the net proceeds to pay two Legiant Acquisition Notes totaling $1.7 million, as well as two related party 15 percent Notes totaling $800,000. These loans were all due in October 2014. · Sold the Web Event customer base to Active Data Exchange resulting in a one-time gain of $72,000 in the quarter. Moving the book of business to a leader in community calendar software allows Asure Software to place clients with a strong partner and gain a tighter focus on product development for core offerings. Q3 Results · Revenue for the quarter was $6.5 million as compared to $6.3 million in the previous quarter and $5.7 million in the third quarter 2012, an increase of 3.2% and 14.0%, respectively. · Gross margin for the quarter was $4.9 million compared to $4.8 million in the previous quarter and $4.7 million in the third quarter 2012, an increase of 2.1% and 4.3%, respectively. · EBITDA* excluding one-time items* for the quarter was approximately $1.46 million compared to $1.15 million in the previous quarter and $906,000 in the third quarter of 2012. One-time items* in the quarter were approximately $104,000 down from $228,000 in the previous quarter and down from $739,000 in the third quarter of 2012, and were related to legal and professional fees, site consolidation related to the acquisition of Meeting Maker and other one-time expenses*. · Recurring revenue as a percent of total revenue was 76% for the quarter as compared to 78% for the previous quarter and 80% in the third quarter of 2012. · Cloud SaaS-based revenue for the quarter increased to $3.2 million up $92,000 and 2.9% over the previous quarter and up $433,000, or 15.5% over the third quarter of 2012. · Cloud SaaS-based bookings for the quarter decreased by 3% from the previous quarter and increased by 10% from the third quarter of 2012. Management Commentary Pat Goepel, Chief Executive Officer of Asure Software commented, “Third quarter performance continues to position Asure Software well for growth within the workplace management and time & labor management industries. We saw success in our UK-based business with key sales such as Thomson TUI, the United Kingdom’s largest Holiday company and a two-year extension with Price Waterhouse Coopers’ largest graduate recruitment program. Client demand for SaaS solutions remains high as we have transitioned several AsureSpace customers from On Premise to SaaS-based solutions. Additionally, the sale of the Web Event book of business allowed us to deepen our focus on our core competencies, including delivering several technology enhancements within both the AsureSpace and AsureForce product lines.” 1 Jennifer Crow, Asure’s Chief Financial Officer added, “We have cleared some key hurdles this quarter.We regained compliance with the Nasdaq listing rules and we executed on our plan to consolidate our debt. In October 2013, we continued our efforts by paying our ADI Acquisition Note in full, reducing our debt due in October 2014 by $800,000. We are pleased to strengthen the balance sheet while delivering strong financial results.Looking ahead, we are reaffirming our earnings outlook for the rest of the year and will continue to drive our business forward and deliver ongoing value to the shareholders.” Please see below for details around Asure’s financial results. Company Outlook $000s FY 13 Revenue $
